Citation Nr: 1506257	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-34 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purposes of entitlement to Department of Veterans' Affairs death benefits.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1964 to November 1966, and from August 1968 to August 1973.  The Veteran died in February 2008.  The appellant is seeking recognition as the Veteran's surviving spouse for VA death benefit purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 administrative decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure compliance with contested claims procedures. 

Dependency and Indemnity Compensation (DIC) is a payment made by VA to a "surviving spouse," child or parent because of a service-connected death occurring after December 31, 1956. 38 U.S.C.A. § 101(14) (West 2014); 38 C.F.R. § 3.5(a)(1) (2014).  Additionally, accrued benefits, or benefits to which a beneficiary was entitled at his death, will be paid to a "surviving spouse" as provided by law.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000(a), (d) (2014).

Pursuant to 38 C.F.R. § 3.50(a), a "spouse" is a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) (2014).  VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2014); 38 C.F.R. § 3.1(j).  Thus, as a threshold matter, it must be shown that the appellant had a valid marriage to the Veteran.  Aguilar v. Derwinski, 2 Vet. App. 21 (1991). 

The term "surviving spouse" means a person of the opposite sex (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e. continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b) (2014).

Where an attempted marriage of a claimant to a veteran, however, was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (1) the marriage occurred one year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage, (2) the claimant entered into the marriage without knowledge of the impediment, (3) the claimant cohabited with the veteran continuously from the date of marriage to the date of his or her death as outlined in § 3.53, and (4) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.  38 U.S.C.A. § 103(a) (West 2014); 38 C.F.R. § 3.52 (2014).

A "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2014).  All interested parties are to be specifically notified of the action taken by the agency of original jurisdiction (AOJ) in a simultaneously contested claim, and of the right and time limit for initiating appeal, as well as both hearing and representation rights.  38 C.F.R. § 19.100 (2014).  Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties are to be furnished with a copy of the statement of the case (SOC).  38 C.F.R. § 19.101 (2014).  Various procedures to be followed are outlined in the VA Adjudication Manual.  See VA Adjudication Manual, M21-1MR Part III, Subpart vi, Chapter 6. 

In this case, the Veteran was married several times during his lifetime.  Pertinently, the record reflects that by statement dated February 2008, a woman other than the claimant, JW, indicated that she is the Veteran's spouse and so filed a claim for death benefits.  JW submitted a marriage license reflecting that she and the Veteran married in Mississippi in May 1999.  The appellant filed the claim on appeal in March 2008 and submitted a certificate of marriage reflecting that she and the Veteran were married in Alabama in October 2005.  The record does not contain and the claimant has indicated that she is unable to produce documentation proving that the Veteran's marriage to JW was dissolved by divorce or annulment, and so, the claimant is unable to establish that the Veteran was not married to JW when he married the claimant.  

In December 2008, the RO sent JW a letter stating that her claim was not accepted without complete income information.  Nevertheless, the record substantiates that JW is an interested party to this case.  There is no evidence in the claims file that the contested claims procedures were followed. 

Accordingly, the case is REMANDED for the following action:

1.  Follow the contested claims procedures of 38 C.F.R. §§ 19.100-19 .102, 20.500-20.504 (2014) and VA Adjudication Manual, M21-1MR Part III, Subpart vi, Chapter 6 in the appellant's claim of entitlement to recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to VA benefits, in which the contesting parties are the current claimant for recognition (appellant) and interested party JW.  

2.  Then, readjudicate the appellant's claim for recognition as the Veteran's surviving spouse.  Issue a supplemental statement of the case to both the current claimant for recognition (appellant) and interested party JW and allow the appropriate time for response.  Then, if the decision remains adverse to the appellant, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



